Filed 2/18/15 In re C.P. CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


In re C.P., a Person Coming Under the
Juvenile Court Law.
THE PEOPLE,
         Plaintiff and Respondent,
v.
C.P.,                                                                A141279
         Defendant and Appellant.                                    (Contra Costa County
                                                                     Super. Ct. No. J1101578)



         C.P. is a juvenile ward who has had a number of brushes with the law and is now
subject to probation conditions. In this appeal, he claims that a condition prohibiting him
from changing his residence without his probation officer’s approval is unconstitutional.
This condition was first imposed on C.P. about three years ago and then re-imposed
several times, but he never objected to it below. We conclude that he forfeited the claim,
and we affirm the juvenile court’s disposition order.
                                                    I.
                                          FACTUAL AND PROCEDURAL
                                               BACKGROUND
         C.P. first came to the juvenile court’s attention in late 2011, when a juvenile
wardship petition was filed alleging he committed carjacking (Pen. Code, § 215,
subd. (a)) and second-degree robbery (Pen. Code, §§ 211, 212.5, subd. (c)). He was 15 at



                                                             1
the time. C.P. pleaded no contest to the carjacking count, and the robbery count was
dismissed. Following a contested disposition hearing, the juvenile court adjudged C.P. a
ward of the court.
         The form disposition order entered in February 2012 includes the following
language: “STANDARD CONDITIONS OF PROBATION. . . . [Do n]ot change
residence without prior approval of [probation officer] & notify [probation officer] of
change of address/telephone number within 5 days.” The record contains no indication
that an objection was made to this condition. C.P. did not appeal from the disposition
order.
         C.P. was placed at Children’s Home of Stockton, but within weeks of his arrival
he left and went missing for some time. A notice of probation violation was filed
(Welf. & Inst. Code, § 7771), and C.P. admitted the violation. He was placed at Paradise
Oaks Youth Services on May 3, but he was soon accused of assaulting and threatening
staff and was terminated from the program. The juvenile court sustained an allegation
that C.P. violated the terms of his probation, and it committed him to the Youthful
Offender Treatment Program (YOTP) for a period of up to eight years, 199 days, or until
he turned 21. As did the previous disposition order, this order included the standard
condition that C.P. not change his residence without his probation officer’s prior
approval. Again, there is no indication C.P. objected to the condition.
         C.P. remained at YOTP for nearly a year and was released to home supervision
(monitored with an ankle bracelet) in September 2013. A notice of probation violation
was filed less than two months later, on November 19, alleging that C.P.’s ankle
transmitter “went into ‘strap tamper’ status,” and C.P. was brought by his mother to the
probation department two days later to have the transmitter reconnected. On
November 21, yet another notice of probation violation was filed alleging C.P. had been
suspended from school, had left home without permission, and had removed his ankle
transmitter and could not be located. C.P.’s whereabouts were unknown for two weeks,
1
 All statutory references are to the Welfare and Institutions Code unless otherwise
specified.


                                             2
and authorities later learned C.P. had been in a car accident and fled the scene before he
removed his ankle transmitter. At a hearing in December regarding the two November
petitions, C.P. admitted the allegations of the November 21 petition, and the
November 19 petition was stricken. C.P. requested a contested disposition hearing, and
the matter was referred to the probation department for a recommendation.
       The probation department recommended continuing C.P.’s wardship with no
termination date and returning C.P. to YOTP. The probation department also
recommended the “Standard Conditions of Probation” that had been included on previous
orders, including the condition that C.P. “not change residence without prior approval of
[probation officer] and notify [probation officer] of change of address/telephone number
within 5 days.”
       Following a contested disposition hearing, C.P.’s attorney asked for C.P. to be
rereleased to the community. The juvenile court instead ordered C.P. to remain in
juvenile hall until he could be recommitted from the waiting list to YOTP for a nine-
month commitment. The court continued C.P. as a ward with no termination date. It also
imposed the standard terms and conditions of probation previously imposed, stating,
without objection: “You’re not to change your residence without the prior approval of
the probation officer.” That same term appeared on the form order entered after the
hearing.
                                             II.
                                        DISCUSSION
       C.P.’s sole argument on appeal is that the probation condition prohibiting him
from changing his residence without his probation officer’s approval is unconstitutionally
overbroad. Section 730, subdivision (b) grants the juvenile court discretion to impose
“all reasonable conditions that it may determine fitting and proper to the end that justice
may be done and the reformation and rehabilitation of the ward enhanced.” And
section 727, subdivision (a)(3) provides that where, as here, a minor is declared a ward of
the court under section 602, “the court shall order the care, custody, and control of the
minor or nonminor to be under the supervision of the probation officer[,] who may place


                                             3
the minor or nonminor” in various placements. But “[a] probation condition that imposes
limitations on a person’s constitutional rights must closely tailor those limitations to the
purpose of the condition to avoid being invalidated as unconstitutionally overbroad.” (In
re Sheena K. (2007) 40 Cal.4th 875, 890.) Because C.P. did not object below to the
condition, we must first consider whether he forfeited his overbreadth challenge by
failing to object below. We conclude he did.
       As a general rule, a defendant’s appellate challenge to a probation condition on
reasonableness grounds is forfeited if it is not raised at the hearing where the condition is
imposed. (People v. Welch (1993) 5 Cal.4th 228, 230.) Sentencing courts have broad
discretion to impose probation conditions regulating conduct that is not itself criminal,
but the conditions “must be ‘reasonably related to the crime of which the defendant was
convicted or to future criminality.’ ” (Id. at pp. 233-234, quoting People v. Lent (1975)
15 Cal.3d 481, 486.) “A timely objection allows the court to modify or delete an
allegedly unreasonable condition or to explain why it is necessary in the particular case.”
(Welch, at p. 235.)
       On the other hand, an objection based on constitutional grounds (as opposed to
reasonableness grounds), such as a defendant’s claim that a probation condition is
unconstitutionally vague or overbroad, is not always forfeited by the failure to raise the
objection below. (In re Sheena K., supra, 40 Cal.4th at p. 889.) Such a constitutional
challenge is not forfeited when it presents a “pure question of law.” (Id. at p. 887.) “In
common with a challenge to an unauthorized sentence that is not subject to the rule of
forfeiture, a challenge to a term of probation on the ground of unconstitutional vagueness
or overbreadth that is capable of correction without reference to the particular sentencing
record developed in the trial court can be said to present a pure question of law.
Correction on appeal of this type of facial constitutional defect in the relevant probation
condition . . . may ensue from a reviewing court’s unwillingness to ignore ‘correctable
legal error.’ ” (Ibid., italics added.) Our Supreme Court has stressed that “not . . . ‘all
constitutional defects in conditions of probation may be raised for the first time on
appeal, since there may be circumstances that do not present “pure questions of law that


                                              4
can be resolved without reference to the particular sentencing record developed in the
trial court.” [Citation.] In those circumstances, “[t]raditional objection and waiver
principles encourage development of the record and a proper exercise of discretion in the
trial court.” [Citation.]’ [Citation.] We also emphasize that generally, given a
meaningful opportunity, the probationer should object to a perceived facial constitutional
flaw at the time a probation condition initially is imposed in order to permit the trial court
to consider, and if appropriate in the exercise of its informed judgment, to effect a
correction.” (Id. at p. 889; see also People v. Munoz (Feb. 5, 2015, C075983)
__ Cal.App.4th__ [“forfeiture rule applies even to constitutional challenges of probation
conditions if the constitutional question cannot be resolved without reference to the
particular sentencing record developed in the trial court”].)
       In Sheena K., the minor challenged a probation condition prohibiting her from
associating with anyone disapproved of by the probation department but without
specifying that she needed to be aware of the disapproval. (In re Sheena K., supra,
40 Cal.4th at pp. 878-879.) The Supreme Court concluded that the minor had not waived
her constitutional objection by failing to raise it below. (Ibid.) The court held that the
minor’s objection amounted to a facial challenge because the absence of a knowledge
requirement in the condition did “not require scrutiny of individual facts and
circumstances but instead require[d] the review of abstract and generalized legal
concepts.” (Id. at p. 885.) Stated another way, the reviewing court could decide whether
the challenged condition was unconstitutional in all situations, regardless of the
underlying criminal activity or the individual minor’s circumstances. According to the
Supreme Court, the probation condition was unconstitutionally vague because it failed to
notify the minor in advance with whom she could not associate. (Id. at pp. 891-892.)
       C.P. acknowledges he failed to challenge his probation condition, but he contends
that the issue is nonetheless preserved because he is asserting a facial challenge
presenting a pure question of law. We disagree. At least one other Court of Appeal has
considered a similar probation condition, but its opinion does not offer much guidance on
the forfeiture issue. (People v. Bauer (1989) 211 Cal.App.3d 937.) In Bauer, Division


                                              5
Two of this court struck down a probation condition requiring a defendant to obtain his
probation officer’s approval of his residence. (211 Cal.App.3d at pp. 940, 945.) It is
unclear whether the defendant objected to the condition below, but the court in any event
evaluated whether the condition complied with the reasonableness test of People v. Lent,
supra, 15 Cal.3d 481. (Bauer, at p. 944.) The Supreme Court has since clarified that any
objection on reasonableness grounds (as opposed to constitutional grounds raising pure
issues of law) is forfeited absent an objection in the trial court (People v. Welch, supra,
5 Cal.4th at p. 230), which means that under current law the defendant in Bauer would
have forfeited his unreasonableness claim absent an objection in the trial court.2
       We conclude that under applicable Supreme Court precedent, C.P. forfeited his
objection. We recognize that a probation condition restricting an adult’s ability to change
residences may run afoul of the constitutional right to travel and freedom of association.
(People v. Bauer, supra, 211 Cal.App.3d at p. 944 [condition that probation officer
approve defendant’s residence “all the more disturbing because it impinges on
constitutional entitlements”].) But probation conditions imposed on juveniles “ ‘may be
broader than those pertaining to adult offenders’ ” because “ ‘juveniles are deemed to be
more in need of guidance and supervision than adults, and because a minor’s
constitutional rights are more circumscribed.’ ” (In re R.V. (2009) 171 Cal.App.4th 239,
247; see also People v. O’Neil (2008) 165 Cal.App.4th 1351, 1358, fn. 4 [“Conditions of
juvenile probation may confer broader authority on the juvenile probation officer than is
true in the case of adults [citations].”]) When the state takes jurisdiction over a minor, it
takes legal custody of the child and “ ‘stands in the shoes of the parent.’ ” (In re R.V., at
p. 248; In re Nathan W. (1988) 205 Cal.App.3d 1496, 1500.) “ ‘[T]he juvenile court may
impose probation conditions that infringe on constitutional rights if the conditions are
tailored to meet the needs of the minor.’ ” (In re R.V., at p. 248.)
2
  Whether a trial court may impose a probation condition requiring an adult defendant to
reside at a residence approved by her probation officer is currently pending before the
Supreme Court. (People v. Schaeffer (2012) 208 Cal.App.4th 1, review granted Oct. 31,
2012, S205260.) The court apparently did not grant review on the issue of possible
forfeiture.


                                              6
       Thus, whether C.P.’s probation condition is permissible depends on whether it is
tailored to meet his specific needs, and this inquiry is not a pure question of law because
it involves reviewing the underlying factual record. (Cf. In re Sheena K., supra,
40 Cal.4th at pp. 887-889; see, e.g., In re Pedro Q. (1989) 209 Cal.App.3d 1368, 1373
[restriction on minor’s travel to gang territory might be proper for a minor living outside
the gang’s territory but overbroad for a minor who lives, works, or attends school within
that same area]; In re Antonio R. (2000) 78 Cal.App.4th 937, 941-942 [upholding
probation condition requiring minor who lived in one county not to travel to another
county, where criminal conduct at issue occurred and his gang was located].) The record
reveals ample and legitimate reasons for C.P.’s residence to be closely monitored since
C.P. has had an extensive history of going missing while under the probation
department’s supervision. Given the statutory authority and responsibility for probation
officers to place minors in appropriate settings (§ 727, subd. (a)(3)), we cannot conclude
as a matter of law that the residency restriction is facially impermissible here or in all
situations.
       This case is distinguishable from the cases upon which C.P. relies where juvenile
courts effectively banished minors as a condition of probation because the conditions
were far more restrictive in those cases and, in one of them, the minor objected below.
(In re James C. (2008) 165 Cal.App.4th 1198, 1201-1202, 1205 [condition banishing
minor, a U.S. citizen, to Mexico over his objection violated constitutional rights of
freedom of travel, assembly, and association]; In re Babak S. (1993) 18 Cal.App.4th
1077, 1082, 1085 [requirement that minor live in Iran for two years constituted de facto
deportation and impermissibly violated minor’s constitutional rights].)
       C.P. contends that the restriction grants his probation officer “too much power to
proscribe where” he may live. (E.g., People v. Leon (2010) 181 Cal.App.4th 943, 953
[“A probation condition that in effect delegates unfettered discretion to a probation
officer to determine its scope at the very least risks being unconstitutionally overbroad”];
People v. O’Neil, supra, 165 Cal.4th at pp. 1357-1358 [probation condition gave
probation officer no limits on persons officer could prohibit defendant from associating


                                              7
with; court must in some way define relevant class of persons].) But there is no
allegation or evidence that his probation officer has ever unreasonably withheld
permission for C.P. to change residences. (People v. Olguin (2008) 45 Cal.4th 375, 378,
383 [where no allegation any probation officer had taken action to restrict a defendant’s
ability to own or keep pet, it was speculative to conclude that an officer would do so
under condition requiring probationer to notify officer of presence of any pets at
probationer’s residence].)
       In reaching our conclusion we are mindful that the challenged condition is
contained on a preprinted form, and “[i]f we were to strike down the condition as facially
overbroad, we would invite wholesale attack on the probation condition in every case,
even for those [delinquents] as to whom it is unquestionably legitimate. Our role in this
appeal is to review the conditions of probation for facial constitutionality, not to
micromanage how the juvenile court structures its probation conditions.” (In re Victor L.
(2010) 182 Cal.App.4th 902, 922, fn. omitted [rejecting argument, raised for first time on
appeal, that proscription on possessing paging device or other portable-communication
technology violated juvenile’s First Amendment rights].)
       In sum, we conclude that by not objecting below, C.P. forfeited his challenge to
the requirement that he not change his residence without his probation officer’s prior
approval. We observe, however, that he is not without a remedy because he may seek
modification of the condition in the juvenile court. (§§ 775, 778; In re Shaun R. (2010)
188 Cal.App.4th 1129, 1141.)
                                             III.
                                        DISPOSITION
       The disposition order is affirmed.




                                              8
                                _________________________
                                Humes, P.J.


We concur:


_________________________
Margulies, J.


_________________________
Banke, J.




                            9